Citation Nr: 1037070	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-33 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability of the 
thoracic spine.

2.  Entitlement to an initial rating higher than 10 percent for 
residuals of traumatic head injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
August 2001 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2006 of Department of 
Veterans Affairs (VA) Regional Office (RO).

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for a disability of the 
thoracic spine, the service treatment records show that in March 
2004 the Veteran complained of mid-back pain and thoracic 
kyphosis was noted.  In November 2004, the Veteran complained of 
mid-thoracic pain for 2 years.  In December 2004, the Veteran 
complained of thoracic pain.  On a pre-discharge VA examination 
in January 2005, history included thoracic pain since about 2002.  
The diagnosis was thoracic strain.  After service in March 2006, 
VA records show that the Veteran was treated for scapular pain.  
The Veteran asserts that his back continues to bother him.  In 
view of the ongoing symptoms of thoracic pain, the evidence of 
record is insufficient to decide the claim and further 
evidentiary development under the duty to assist is needed. 

On the claim for increase for residuals of traumatic head injury, 
in March and October 2006, the Veteran asserted that his 
headaches, mood swings, slurred speech, concentration and memory 
problems continued to bother him and impacted on his 
employability and schooling.  He submitted a copy of a May 2006 
letter from the United States Postal Service which noted that he 
was medically unsuitable for postal employment.

Since the pre-discharge VA examination in 2005, VA has amended 
the criteria for rating traumatic brain injuries.  38 C.F.R. 
§ 4.124a, Diagnostic Code (Code) 8045 (2009); 73 Fed. Reg. 54693 
(Sept. 23, 2008).  The amended criteria apply to all claims 
received by VA on and after October 23, 2008.  While the old 
criteria applies to applications received by VA before that date, 
a Veteran whose residuals of a traumatic brain injury were rated 
under the pre-amended regulations may request review under the 
revised criteria, regardless whether his disability has worsened 
since the last review or whether VA receives any additional 
evidence.  While the Veteran has not specifically requested 
review under the new criteria, such is inferred by the record.   
In light of the foregoing, the Veteran should be afforded another 
VA examination.

Accordingly, the case is REMANDED for the following:

1.  Afford the Veteran a VA examination to 
determine: 

a).  Whether the Veteran has a disability 
of the thoracic spine; and, if so, 

b).  Whether the current disability of the 
thoracic spine is related to the Veteran's 
in-service complaints of thoracic pain. 

In formulating an opinion, the VA 
examiner is asked to consider the 
following facts:

In service, the Veteran was in a 
vehicle accident in September 2002, 
in which he suffered a skull fracture 
and his symptoms of thoracic pain 
began several months after the 
vehicle accident.  After service, in 
a statement in March 2006, the 
Veteran associated the thoracic pain 
to excessive lifting, reaching, and 
stretching in service. 




The claims file should be made available 
to the examiner for review. 

2.  Afford the Veteran the appropriate VA 
examinations to determine current 
cognitive function to include slurred 
speech, emotional and behavioral 
functioning, and physical dysfunction to 
include headaches due to the service-
connected traumatic brain injury sustained 
in September 2002. 

The Veteran's file should be made 
available to the examiner for review.

3.  After the development requested has 
been completed, adjudicate the claim of 
service connection for a disability of the 
thoracic spine and the claim for increase 
for residuals of traumatic head injury, 
applying the current rating criteria under 
Diagnostic Code 8045.  If any benefit 
sought on appeal remains denied, furnished 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.














The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


